Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL CLAIMS RELEASE


CA, Inc., on behalf of its officers, directors, shareholders, employees, agents,
representatives, parents, subsidiaries, affiliates, divisions, successors and
assigns (hereinafter collectively referred to as "CA" or the "Company") and
Richard Beckert ("Executive"), in connection with Executive's termination of
employment. Pursuant to the CA, Inc. Executive Severance Policy ("Policy"), the
Company and Executive agree as follows:


1.     Executive acknowledges that the Company advised him to read this
agreement and its appendices (collectively referred to as the "Agreement") and
carefully consider all of its terms before signing it. The Company gave
Executive 55 calendar days to consider, sign and not revoke this Agreement.
(This 55-day period consists of 48 calendar days to consider and sign this
Agreement and 7 days to revoke, for a total period of 55 calendar days following
termination of employment.) Executive acknowledges that:
a.
To the extent Executive deemed appropriate, Executive took advantage of this
period to consider this Agreement before signing it;



b.
Executive carefully read this Agreement;



c.
Executive fully understands it;



d.
Executive is entering into this Agreement knowingly and voluntarily;



e.
To the extent Executive decides to sign and return a valid and enforceable
Agreement to the Company prior to the 55 days that Executive has been provided,
Executive acknowledges that he has done so voluntarily;



f.
In the event the Company makes changes to the offer contained in this Agreement,
whether material or immaterial, Executive understands that any such changes will
not restart the 55-day period provided for above;



g.
The Company advised Executive to discuss this Agreement with his attorney (at
Executive's own expense) before signing it and Executive decided to seek legal
advice or not seek legal advice to the extent Executive deemed appropriate; and,







--------------------------------------------------------------------------------




h.
Executive understands that the waiver and release contained in this Agreement
does not apply to any rights or claims that may arise after the date that
Executive executes the Agreement.

2.     Executive understands that he may revoke the release of claims under this
Agreement within seven (7) days after Executive signs it by providing written
notice on or before the seventh (7th) day after signing to the Company’s Chief
Human Resources Officer, located at One CA Plaza, Islandia, New York, 11749.
Executive understands and agrees that if Executive chooses not to accept this
Agreement by signing and returning it to the Company on or before OCTOBER 18,
2016 or if Executive revokes his acceptance of this Agreement as explained
above, Executive shall not be entitled to the benefits set forth in the Policy
or herein which will be forfeited.
3.     In exchange for Executive’s full acceptance of the terms of this
Agreement on or before OCTOBER 18, 2016, and provided Executive does not revoke
his acceptance, the Company agrees to do the following:
a.
Keep Executive on the Company’s payroll with full pay and benefits through
August 31, 2016 and pay Executive the payments and benefits pursuant to Section
3 of the Policy which are:

(i)     a lump sum cash payment equal to $700,000, the Executive’s Base Salary
rate in effect on the Termination Date, multiplied by 1.0 and
(ii)     a lump sum cash payment equal to $37,356, the Company's monthly premium
or premium-equivalent cost for Executive’s health care (for the coverage that
the Executive had been receiving up to the Termination Date) multiplied by
eighteen (18); provided that, the Company will not make such payment if, at the
time of payment, Executive has commenced employment with or accepted an offer of
employment with a subsequent employer that offers health benefits (regardless of
whether Executive chooses to accept such benefits) and Executive shall be
responsible for immediately notifying the Company of such employment or offer of
employment prior to the payment date; and,
(iii)      amounts equal to the Annual Performance Bonus and Long-Term
Performance Bonus which Executive would have earned for the performance period
in which the Termination Date occurs (i.e., the Fiscal Year 2017 Annual
Performance Bonus and the Fiscal Years 2015-2017, 2016-2018 and 2017-2019 three
year performance share awards), provided that the Termination Date occurs after
the Committee has approved the targets and terms of the respective Annual
Performance Bonus or Long-Term Performance Bonus for the performance period in
which the Termination Date occurs, as if Executive’s employment had continued
through the end of the performance period(s), but based solely upon the
attainment of performance goals, multiplied by a fraction, the numerator of
which is the number of days from the beginning of the




--------------------------------------------------------------------------------




performance period to the Termination Date and the denominator of which is the
number of days in the performance period; and
(iv)     an additional payment of $54,000 to cover the cost of early termination
provisions related to Executive’s housing.
b.
Subject to Section 4 of the Policy, the cash payments specified in clauses (i),
(ii) and (iv) of this Section 3.a shall be paid no later than the sixtieth
(60th) day (or next following business day if the sixtieth day is not a business
day) following the receipt of Notice of Separation, provided that, if and to the
extent necessary to prevent an Executive who is a "specified employee" under
Section 409A from being subject to adverse tax consequences under Section 409A,
the payments specified in clause (i), (ii) and (iv) of Section 3.a of the Policy
shall not be paid until the first day after the six month anniversary of the
Termination Date or, if earlier, the Executive’s death. The amounts under clause
(iii) of Section 3.a shall be paid at the time that awards are paid under the
Company Incentive Plan. All amounts payable under this Policy shall be without
interest if paid when due. All other outstanding benefits and awards to which
Executive may be entitled shall be governed by the terms of the applicable plans
and award agreements.

4.     If the Executive is covered by and receives termination of employment
benefits under an individual employment agreement or other arrangement, or is
paid benefits under the Company's Change in Control Severance Policy (from which
he was removed as a participant as of July 26, 2016, when he ceased to serve as
CFO), such payments and benefits will reduce (but not below zero) the
corresponding payments or benefits provided under the Policy. It is the intent
of the Policy to pay or to provide the greater of the applicable payments or
benefits but not to duplicate them and to pay severance benefits (all of which
are intended to be exempt under Section 409A) in the same form and at the same
time as the other arrangements. If Executive has received payment of his target
Annual Performance Bonus and/or his target Long-Term Performance Bonus under the
Company's Change in Control Severance Policy, the Executive shall not receive a
payment under clause (iii) of Section 3.a above.
5.     The Company will make necessary federal, state and local tax withholdings
from the payments and benefits provided under this Agreement.
6.     To the greatest extent permitted by law, Executive releases the Company
from any and all known or unknown claims and obligations of any nature and kind,
in law, equity or otherwise, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date Executive
executes this Agreement. The claims




--------------------------------------------------------------------------------




Executive is waiving and releasing under this Agreement include, but are not
limited to, any claims and demands that directly or indirectly arise out of or
are in any way connected to Executive’s employment with the Company or the
Company's termination of employment; any claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interest in
the Company; and, any claims under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the New York State Human Rights Law, the New
York State Labor Law and any other federal law, state law, local law, common
law, or any other statute, regulation, or law of any type. Executive also waives
any right to any remedy that has been or may be obtained from the Company
through the efforts of any other person or any government agency.
Executive specifically acknowledges that he has been fully and completely
compensated for all hours worked during his tenure with the Company and that has
been paid all wages, commissions, benefits, and payments due to him from the
Company, in accordance with the provisions of the Fair Labor Standards Act and
any other federal, state, or local law governing Executive’s employment with the
Company.
By signing this Agreement, Executive understands that he is affirmatively
representing and warranting that (a) Executive did not engage in any illegal,
unethical or deceptive conduct in the performance of his job duties with the
Company, and (b) Executive is not aware of any illegal, unethical or deceptive
conduct that has been committed by any other employee, affiliate, partner or
agent of the Company.
7.      Executive understands and agrees that the waiver and release of claims
contained in Paragraph 6 of this Agreement shall not apply to any of the
following:
a.
Any rights Executive may have under this Agreement;

b.
Any rights Executive may have to continued health or dental benefits under a
Company-sponsored benefit plan. Any such benefits shall be governed by the terms
of the specific benefit plan under which such benefits are provided; Any rights
Executive may have pertaining to the exercise of vested or unvested stock
options or shares of restricted stock that Executive may have under a stock plan
administered by the Company. Any such vested or unvested options or shares will
be governed by the terms of the grant and the stock plan (and any amendments
thereto) under which such options/shares were granted;

c.
Any rights Executive may have under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”);





--------------------------------------------------------------------------------




d.
Any rights Executive may have related to vested monies that he or she may have
within the Company’s 401(k) plan;

e.
Any claim Executive may have to reimbursement of business-related expenses that
Executive incurred while performing his job for the Company. Such amounts will
be paid if deemed owing in accordance with Company policy; and,

f.
Any claim Executive may have for indemnity under state law which cannot be
waived by virtue of state law or any rights to indemnity under by-laws or other
corporate documents of the Company.

8.     Executive acknowledges that the Company is under no obligation to make
the payments or provide the benefits being provided to Executive under this
Agreement, and that the Company will do so only subject to Executive’s agreement
to, and compliance with, the terms of this Agreement.
9.     By signing this Agreement, Executive warrants that Executive has not
filed and that Executive will not file any claim or lawsuit relating to his
employment with the Company or any event that occurred prior to Executive’s
execution of this Agreement. Executive understands and agrees that nothing in
this Agreement shall be interpreted or applied in a manner that affects or
limits the Executive's otherwise lawful ability to bring an administrative
charge with the Equal Employment Opportunity Commission (“EEOC”) or other
appropriate federal, state, or local administrative agency. However, Executive
understands and agrees that by signing this Agreement, Executive is releasing
the Company from any and all liability arising from the laws, statutes, and
common law, as more fully explained in Paragraph 6 of this Agreement. Executive
further understands and agrees that Executive is not and will not be entitled to
any monetary or other comparable relief on Executive’s behalf resulting from any
proceeding brought by Executive, the EEOC, or any other person or entity,
including but not limited to any federal, state, or local agency. Executive
understands that as part of Executive’s release of claims under this Agreement,
Executive specifically assigns to the Company Executive’s right to any recovery
arising from any such proceeding. Executive also understands and agrees that to
the extent permitted by law, in the event Executive files any claim or lawsuit
relating to Executive’s employment with the Company or any event that occurred
prior to Executive’s execution of this Agreement, Executive shall be liable for
any damages or costs incurred by the Company in defending against such lawsuit,
including the Company’s reasonable attorney’s fees and costs.
10.     Executive understands and agrees that nothing in this Agreement, shall
be interpreted or applied in a manner that affects or limits Executive’s
otherwise lawful ability to challenge, under the Older Workers Benefit
Protection Act (29 U.S.C. §626), the




--------------------------------------------------------------------------------




knowing and voluntary nature of Executive's release of any age claims in this
Agreement before a court, the EEOC, or any other federal, state, or local
agency.
11.     Except as set forth in this Agreement, Executive understands,
acknowledges, and voluntarily agrees that this Agreement is a total and complete
release by Executive of any and all claims which Executive has against the
Company as of the effective date of this Agreement, both known or unknown, even
though there may be facts or consequences of facts which are unknown to
Executive.
12.     Executive understands and agrees that this Agreement is not an admission
of guilt or wrongdoing by the Company and Executive acknowledges that the
Company does not believe or admit that it has done anything wrong. Executive
will not state that this Agreement is an admission of guilt or wrongdoing by the
Company and also will not do anything to criticize, denigrate, or disparage the
Company.
13.     Executive certifies that he has complied with the provisions of (a) the
Employment and Confidentiality Agreement (or similar agreement) that Executive
signed when Executive began working for the Company (the “Confidentiality
Agreement”), a copy of which is attached as Schedule 1, and (b) the terms of any
Equity Grant Agreement (“EGA”) that Executive entered into with the Company, and
that Executive has not done or in any way been a party to, or knowingly
permitted, any of the following:
a.
disclosure of any confidential information or trade secrets of the Company; and

b.
retention of any confidential materials (including product, sales, and marketing
information, development documents or materials, drawings, or other intellectual
property) created or used by the Executive or others during the Executive's
employment or any other property (intellectual or physical) that belongs to the
Company.

14.     Executive understands and agrees that Executive has a continuing
obligation to preserve as confidential (and not to reveal to anyone or use, for
Executive or anyone else) any trade secret, know-how or confidential information
created or learned by Executive during Executive’s employment with the Company.
By signing this Agreement, Executive confirms Executive’s promise to perform
each and every one of the obligations that Executive undertook in the
Confidentiality Agreement and any EGA. Executive understands that the terms of
the Confidentiality Agreement and any EGA are incorporated into this Agreement
by reference.
15.     Executive acknowledges that any actual or threatened violation of
Paragraphs 13 or 14 would irreparably harm the Company, and that the Company
will be entitled to an injunction (without the need to post any bond)
prohibiting Executive from committing any




--------------------------------------------------------------------------------




such violation. Executive further agrees that the provisions of Paragraphs 13
and 14 are reasonable and necessary for the protection of the Company's
legitimate business interests, and Executive agrees that Executive will not
contend otherwise in any lawsuit or other proceeding.
16.     Executive agrees that if Executive is notified that any claim has been
filed against Executive or the Company that relates to Executive’s employment
with the Company, Executive will provide prompt written notice of the same to
the Company, and shall cooperate fully with the Company in resolving any such
claim. Further, Executive agrees to make himself reasonably available to Company
representatives in connection with any and all claims, disputes, negotiations,
investigations, lawsuits or administrative proceedings relating to the
Executive's tenure with the Company. Executive further agrees that Executive
will provide the Company with any information and/or documentation in
Executive’s possession or control that it may request in connection with any and
all claims, disputes, negotiations, investigations, lawsuits or administrative
proceedings related to Executive’s tenure with the Company. Executive further
agrees that if requested to do so by the Company, Executive will provide
declarations or statements, will meet with attorneys or other representatives of
the Company, and will prepare for and give depositions or testimony on behalf of
the Company relating to any claims, disputes, negotiations, investigations,
lawsuits or administrative proceedings related to the Executive's tenure with
the Company. Executive understands and agrees that to the extent Executive’s
compliance with the terms of this paragraph 16 requires Executive to travel or
otherwise incur out of pocket expenses, the Company will reimburse Executive for
any such reasonable expenses incurred.
17.     This Agreement, the Confidentiality Agreement and any EGA contain the
entire agreement between Executive and the Company regarding the subjects
addressed herein and supercede any other non-competition agreements between
Executive and the Company, and may be amended only by a writing signed by
Executive and the Company's Chief Human Resources Officer. Executive
acknowledges that the Company has made no representations or promises to
Executive other than those in this Agreement. If any one or more of the
provisions of this Agreement is determined to be illegal or unenforceable for
any reason, such provision or other portion thereof will be modified or deleted
in such manner as to make this Agreement, as modified, legal and enforceable to
the fullest extent permitted under applicable law. Further, any waiver by the
Company of any breach by the Executive of any provision of this Agreement, shall
not operate or be construed as a waiver of any subsequent breach hereof.
18.     This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A) or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made




--------------------------------------------------------------------------------




upon an event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from Section
409A either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement upon Executive’s termination of employment shall only
be made upon a "separation from service" under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that Executive may incur on account of non-compliance with
Section 409A (other than any reporting and/or withholding obligation that the
Company may have under applicable tax laws).

19.     This Agreement shall be governed by and, for all purposes, construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state. The federal or state courts of the State of
New York, County of Suffolk shall have sole and exclusive jurisdiction over any
claim or cause of action relating to this Agreement, the Executive's employment
with the Company, or the Executive's separation from the Company. Executive will
accept service of process as provided under New York law or by registered mail,
return receipt requested, and waives any objection based upon forum non
conveniens or as to personal jurisdiction over the Executive in the state or
federal courts of the State of New York, County of Suffolk. The choice of forum
set forth in this paragraph shall not be deemed to preclude the enforcement of
any judgment obtained in such forum in any other jurisdiction.
20.     Executive understands and agrees that if the Company brings a lawsuit to
enforce any of its rights under this Agreement and is deemed to be the
prevailing party by a court of law in such lawsuit, Executive will be required
to pay the Company’s costs of bringing such lawsuit including its reasonable
attorney’s fees and litigation expenses (including expert witness and deposition
expenses). This Agreement is binding upon, and shall inure to the benefit of,
the parties’ respective successors, assigns, administrators and legal
representatives as well as my heirs and executors. This Agreement is personal to
Executive and Executive may not assign it.
21.     Executive understands and agrees that the terms and conditions of this
Agreement are confidential. Executive will hold these terms and conditions in
strict confidence and not disclose the content of this Agreement to anyone,
except Executive’s immediate family, as required by law, or as necessary to
obtain financial or legal advice. Executive’s violation of this promise will be
considered a material breach of this Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREFORE, the Company has caused this instrument to be executed in
its corporate name, by an individual with full authorization to act on its
behalf. Further, Executive signs his name and enters this Agreement on behalf of
Executive, Executive’s legal representatives, executors, heirs and assigns.


EXECUTIVE


BY:
/s/ Richard J. Beckert
 
 
 
EXECUTIVE SIGNATURE
 
 
 
 
 
 
 
 
 
 
 
Richard J. Beckert
 
9/26/16
 
EMPLOYEE NAME - PRINTED
 
DATE



_______________________________________________________________________


CA, INC.


BY:
/s/ Guy A. Di Lella
 
Guy A. Di Lella
 
 
 
 
DATE:
9-26-2016
 
 
 
 
 
 
 
 
 
 















